 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ANDREA JORDAN
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                          Case No.: 2:19-cr-062 JAM
12
                  Plaintiff,
13
     vs.                                                STIPULATION AND ORDER
14                                                      CONTINUING STATUS CONFERENCE
     CARRIE ALAINE MARKIS, and ANDREA                   AND EXCLUDING TIME UNDER THE
15                                                      SPEEDY TRIAL ACT
     MICHELLE JORDAN,
16
                  Defendants.                           Date:     December 10, 2019
17                                                      Time:     9:15 a.m.
                                                        Court:    Hon. John A. Mendez
18

19

20

21
           1. This matter is presently set for a status conference on October 8, 2019. By this
22

23            stipulation, Defendants Markis and Jordan move to continue the status conference to

24            December 10, 2019.
25         2. This case involves distribution of prescription pills by means of a secret portion of the
26
              internet referred to as the “dark web.”    The government has provided voluminous
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1           discovery materials, approximating 2400 pages of written reports, photographs,
 2
             computer records, audio of interviews, and other materials stemming from the
 3
             investigation. The case can fairly be characterized as involving transactions that are
 4
             nationwide in scope. Defense counsel are conducting their own investigations related
 5

 6           to potential defenses and mitigation evidence in the event of a likely negotiated

 7           disposition. Given that ongoing defense investigation, Defendants Markis and Jordan
 8
             request to continue the status conference in this matter to December 10, 2019, at 9:15
 9
             a.m. They further move to exclude time between October 8, 2019 and December 10,
10
             2019, inclusive, under Local Code T-4. The United States does not oppose this
11

12           request.

13        3. Defense counsel for both Defendants represent and believe that failure to grant
14
             additional time as requested would deny them the reasonable time necessary for
15
             effective preparation, considering the exercise of due diligence.
16
          4. Based on the above-stated facts, Defendants Markis and Jordan request that the Court
17

18           find that the ends of justice served by continuing the case as requested outweigh the

19           best interest of the public and the Defendants in a trial within the time prescribed by
20
             the Speedy Trial Act.
21
          5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
22
             seq., within which trial must commence, the time period of October 8, 2019 to
23

24           December 10, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §

25           3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
26
             granted by the Court at Defendants’ request on the basis that the ends of justice
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              served by taking such action outweigh the best interest of the public and the
 2
                Defendants in a speedy trial.
 3
            6. Nothing in this stipulation and order shall preclude a finding that other provisions of
 4
                the Speedy Trial Act dictate that additional time periods are excludable from the
 5

 6              period within which a trial must commence.

 7          Assistant U.S. Attorney Paul Hemesath and Attorney Kelly Babineau have reviewed this
 8
     stipulation and proposed order and authorized Todd Leras via email to sign it.
 9

10   DATED: October 4, 2019
                                                         By      /s/ Todd D. Leras for
11
                                                                 PAUL A. HEMESATH
12                                                               Assistant United States Attorney

13   DATED: October 4, 2019
                                                         By      /s/ Todd D. Leras for
14
                                                                 Kelly Babineau
15                                                               Attorney for Defendant
                                                                 CARRIE MARKIS
16
     DATED: October 4, 2019
17
                                                         By      /s/ Todd D. Leras
18                                                               TODD D. LERAS
                                                                 Attorney for Defendant
19                                                               ANDREA JORDAN
20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                 ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter scheduled for October 8, 2019, is
 4
     vacated. A new status conference is scheduled for December 10, 2019, at 9:15 a.m. The Court
 5

 6   further finds, based on the representations of the parties, that the ends of justice served by

 7   granting the continuance outweigh the best interests of the public and the Defendants in a speedy
 8
     trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and
 9
     Local Code T-4, to allow necessary attorney preparation taking into consideration the exercise of
10
     due diligence for the period from October 8, 2019, up to and including December 10, 2019.
11

12          IT IS SO ORDERED.

13    Dated: October 4, 2019                             /s/ John A. Mendez
                                                         HONORABLE JOHN A. MENDEZ
14
                                                         United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
